Deen, Presiding Judge.
The decision of the Court of Appeals in these cases, Smith v. State, 141 Ga. App. 529 (233 SE2d 841) affirming convictions of the sale of marijuana has been affirmed in Smith v. State, 239 Ga. 477, but the fourth division of the opinion of the Court of Appeals affirming two counts of theft by taking was reversed by the Supreme Court. Accordingly, the fourth division of our original opinion is vacated and the judgment of the Supreme Court on the charges of theft by taking is hereby made the judgment of this court.

Judgment reversed in cases 53401 and 53402, as the court should have allowed the defendant to withdraw guilty pleas in the cases of theft by taking.


Webb and Birdsong, JJ., concur.